Two World Financial Center New York, NY 10281-1008 212.768.6700 212.768.6800 fax Richard D. Simonds, Jr. www.sonnenschein.com 212.768.6936 rsimonds@sonnenschein.com February 23, 2010 Securities and Exchange Commission Filing Desk - Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: BNP Paribas Mortgage Securities LLC Amendment No. 3 to the Registration Statement on Form S-3 filed October 8, File No. 333-159428 Ladies and Gentlemen: On behalf of BNP Paribas Mortgage Securities LLC (the “Registrant”), we have caused to be filed with you electronically on Form S-3/A under EDGAR, the captioned Amendment No. 3 to Registration Statement on February 23, 2010. In connection with such filing, attached are blacklined copies of the Form of Prospectus Supplement (Version 1), Form of Prospectus Supplement (Version 2) and Base Prospectus, marked to show changes from the versions of the documents filed for the Registrant on Form S-3 on October 8, 2009. If you require any addition information, please call the undersigned at (212) 768-6936 or Jessica Gold at (212) 768-6778. Very truly yours, /s/ Richard D. Simonds, Jr. Brussels Chicago Dallas Kansas City Los Angeles New York Phoenix St. Louis San Francisco Short Hills, N.J. Silicon Valley Washington, D.C. Zurich Subject to Completion, Dated October 8, 2009February 23, 2010 BNP PARIBAS MORTGAGE SECURITIES LLC OR BNP PARIBAS MORTGAGE ABS LLC DEPOSITOR MORTGAGE PASS-THROUGH CERTIFICATES MORTGAGE-BACKED NOTES You should consider carefully the risk factors in the prospectus supplement. The Offered Securities The applicable depositor proposes to establish one or more trusts to issue and sell from time to time one or more classes of offered securities, which shall be mortgage pass-through certificates or mortgage-backed notes. The Trust Fund Each series of securities will be secured by a trust fund consisting primarily of a segregated pool of mortgage loans, including: · mortgage loans secured by first and junior liens on the related mortgage property; · home equity revolving lines of credit; · mortgage loans where the borrower has little or no equity in the related mortgaged property; · mortgage loans secured by one-to-four-family residential properties; · mortgage loans secured by multifamily properties, commercial properties and mixed residential and commercial properties, provided that the concentration of these properties is less than 10% of the pool; · manufactured housing conditional sales contracts and installment loan agreements or interests therein; and · mortgage securities issued or guaranteed by Ginnie Mae, Fannie Mae, Freddie Mac or other government agencies or government-sponsored agencies or privately issued mortgage securities; in each case acquired by the applicable depositor from one or more affiliated or unaffiliated institutions. Credit Enhancement The trust for a series of securities may include any one or any combination of a financial guaranty insurance policy, mortgage pool insurance policy, letter of credit, special hazard insurance policy, cash flow agreement, reserve fund or currency or interest rate exchange agreements. In addition to or in lieu of the foregoing, credit enhancement may be provided by means of subordination of one or more classes of securities, by cross-collateralization or by overcollateralization. The securities of each series will represent interests or obligations of the issuing entity, and will not represent interests in or obligations of the sponsor, depositor, or any of their affiliates. The offered securities may be offered to the public through different methods as described in “Methods of Distribution” in this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities offered hereby or determined that this prospectus or the prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is [], 2009.2010. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TABLE OF CONTENTS Caption Page INTRODUCTION 1 General 1 THE MORTGAGE POOLS 2 General 2 The Mortgage Loans 4 Underwriting Standards 8 FICO Scores 11 Qualifications of Originators and Sellers 11 Representations by Sellers 11 Optional Purchase of Defaulted Mortgage Loans 15 STATIC POOL INFORMATION 15 SERVICING OF MORTGAGE LOANS 15 General 15 The Master Servicer 16 The Servicers 16 Collection and Other Servicing Procedures; Mortgage Loan Modifications 16 Special Servicers 19 Realization Upon or Sale of Defaulted Mortgage Loans 19 Servicing and Other Compensation and Payment of Expenses; Retained Interest 22 Evidence as to Compliance 23 DESCRIPTION OF THE SECURITIES 23 General 23 Form of Securities 27 Global Securities 28 Assignment of Trust Fund Assets 31 Distribution Account 34 Distributions 38 Distributions of Interest and Principal on the Securities 39 Pre-Funding Account 40 Distributions on the Securities in Respect of Prepayment Premiums 41 Allocation of Losses and Shortfalls 41 Advances 41 Modifications 42 Reports to Securityholders 42 DESCRIPTION OF CREDIT ENHANCEMENT 44 General 44 Subordinate Securities 45 Cross-Collateralization 45 Overcollateralization 45 Financial Guaranty Insurance Policy 45 Mortgage Pool Insurance Policies 46 Letter of Credit 46 Special Hazard Insurance Policies 46 Reserve Funds 47 Cash Flow Agreements 48 Maintenance of Credit Enhancement 48 Reduction or Substitution of Credit Enhancement 50 OTHER FINANCIAL OBLIGATIONS RELATED TO THE SECURITIES 50 Derivatives 50 Purchase Obligations 51 DESCRIPTION OF PRIMARY MORTGAGE INSURANCE, HAZARD INSURANCE; CLAIMS THEREUNDER 52 General 52 Primary Mortgage Insurance Policies 52 Hazard Insurance Policies 53 FHA Mortgage Insurance 55 VA Mortgage Guaranty 56 THE DEPOSITOR 56 THE AGREEMENTS 57 General 57 Certain Matters Regarding the Master Servicer and the Depositor 57 Events of Default and Rights Upon Event of Default 58 Amendment 62 Termination; Retirement of Securities 63 The Trustee 64 Duties of the Trustee 64 Some Matters Regarding the Trustee 66 Resignation and Removal of the Trustee 66 YIELD CONSIDERATIONS 66 MATURITY AND PREPAYMENT CONSIDERATIONS 69 LEGAL ASPECTS OF MORTGAGE LOANS 71 Mortgages 71 Cooperative Mortgage Loans 71 Tax Aspects of Cooperative Ownership 73 i TABLE OF CONTENTS (CONTINUED) Leases and Rents 73 Contracts 73 Foreclosure on Mortgages and Some Contracts 75 Foreclosure on Shares of Cooperatives 76 Repossession with respect to Contracts 78 Rights of Redemption 79 Anti-Deficiency Legislation and Other Limitations on Lenders 80 Environmental Legislation 81 Consumer Protection Laws 82 Homeownership Act and Similar State Laws 83 Additional Consumer Protections Laws with Respect to Contracts 83 Enforceability of Certain Provisions 84 Subordinate Financing 85 Installment Contracts 86 Applicability of Usury Laws 86 Alternative Mortgage Instruments 87 Formaldehyde Litigation with Respect to Contracts 87 Servicemembers Relief Act 88 Forfeitures in Drug and RICO Proceedings 88 Junior Mortgages 89 Negative Amortization Loans 89 FEDERAL INCOME TAX CONSEQUENCES 90 General 90 REMICS 91 Notes 108 Grantor Trust Funds 108 Callable Classes 117 Penalty Avoidance 117 STATE AND OTHER TAX CONSEQUENCES 118 ERISA CONSIDERATIONS 118 Class Exemptions 119 Underwriter Exemption 121 Other Exemptions 125 ERISA Considerations Relating to Notes 125 Callable Securities 127 Tax Exempt Investors 127 Consultation with Counsel 127 LEGAL INVESTMENT MATTERS 128 USE OF PROCEEDS 129 METHODS OF DISTRIBUTION 129 LEGAL MATTERS 130 FINANCIAL INFORMATION 131 RATING 131 AVAILABLE INFORMATION 131 REPORTS TO SECURITYHOLDERS 132 INCORPORATION OF INFORMATION BY REFERENCE 132 GLOSSARY 133 ii INTRODUCTION All capitalized terms in this prospectus are defined in the glossary at the end. General The mortgage pass-through certificates or mortgage-backed notes offered by this prospectus and the related prospectus supplement will be offered from time to time in series. The securities of each series will consist of the offered securities of the series, together with any other mortgage pass-through certificates or mortgage-backed notes of the series. Each series of certificates will represent in the aggregate the entire beneficial ownership interest in, and each series of notes will represent indebtedness of, a trust fund to be established by the applicable depositor. Each trust fund will consist primarily of a pool of mortgage loans or interests therein, which may include mortgage securities, acquired or purchased by the applicable depositor from one or more affiliated or unaffiliated sellers.
